 

 

_

Case 2:17-cv-03037-GMN-EJY Document 39-1 Filed 09/20/20 Page 1 of 2

DECLARATION OF MACIEJ MADON IN SUPPORT OF MOTION TO SET ASIDE

 

DEFAULT
° I, MACIEJ MADON, declare under the penalty of perjury:
° 1. That I am the Defendant in the above-captioned action.
, 2. That I have personal knowledge of the facts and circumstances stated in this declaration.
° 3. That I ama citizen and resident of the country of Poalnd.
° 4. That I, together with Marcin Wanat, am a partner of MW Media S. C., the operator of the
' <epomer.com> website.
. 5. That I did not register <epomer.com>, <epomergay.com>, or <eprncdn.com> domain
° names.
10
6. That I did not post any infringing materials described in the Plaintiff's Amended
" Complaint on the <eporner.com> website.
© 7. I did not know that any of the allegedly infringing material described in the Plaintiff's
° Amended Complaint belonged to the Plaintiff until I was notified of the previous action
6 against my business partner and I that was filed in the U.S. District Court of Arizona.
. 8. The domain name <eporner.com> was registered in Poland, with a Polish company
° Home.pl.
17
9. I do not have, own or control any tangible assets or real property in the United States. I
s do not own or control bank accounts, or other similar liquid assets which are located in
© the United States.
20
10. I do not, and never have, paid taxes in the United States.
" 11.1 do not do any business in the United States, I am not registered to do business in the
~ United States, I have no officers, manufacturing or distribution facilities, employees,
* directors, agents (except for my attorney in this matter, Jakub P. Medrala, Esq., and
24

arguably, although not admittedly, a DMCA agent for <eporner.com>
DECLARATION OF MACIEJ MADON
 

 

10

1]

12

13

14

15

Case 2:17-cv-03037-GMN-EJY Document 39-1 Filed 09/20/20 Page 2 of 2

Incorporatenow.com that was engaged in December of 2015) representatives, and hold no

business licenses in the United States.

12.1 have never derived any profit from any of my activities in the United States as I
conduct no such activities.

13.1 do not specifically target any of my services to residents of the United States.

14.1 have never visited the United States and have never applied for a U.S. Visa.

15.1 never contracted for any services in the United States.

16.My role in the operation of the <eporner.com>’s website involves business
administration of MW Media S.C. I am not involved in the actual operation of the
subject website.

17. Eporner.com is a website operated by MW Media S.C. a — civil law partnership
created under the laws of the Republic of Poland. I am one of the partners of MW
Media S. C.

18. That I suffer from a muscular atrophy that forced me use a wheelchair, which

 

16

17

18

19

20

21

22

23

24

makes travels extremely difficult.
19.1 declare under the penalty of perjury of the laws of the United States of America,
that the foregoing statements are true and correct and that this declaration is

executed on September 18, 2020, in Katowice, Poland.

L Uli ae . bhudy..(
/

MACIEJ MADON

 

DECLARATION OF MACIEJ MADON
